DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1, figs 2a-3e (claims 1, 2, 4, 6-11, 13-15 and 17-21) in the reply filed on 8/27/21 is acknowledged.

Specification
The abstract of the disclosure is objected to because of the term “disclosed” and because it has more than 150 words. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 13, 14, and 18-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 2,631,877 to Ainsworth.

    PNG
    media_image1.png
    517
    757
    media_image1.png
    Greyscale

Ainsworth discloses a latch mechanism for a gate, that comprises a main support (12); 1st and 2nd retention members (22 and 24), each having respective key apertures (26/62, 28/34) spaced along the main support by a gap; and a rotatable latch (30) that comprises a latch portion (at 48) and one or more key portions (40 and 42).
The key apertures are slots having the same size and angularly offset along the rotational axis.
The rotatable latch comprises a neck portion that separates the key portion from the latch portion and further necks to separate the key portions.
The rotatable latch further comprises a seat portion (52) configured to limit further travel of the rotatable latch along the axis.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,631,877 to Ainsworth in view of US Pat No 4,643,469 to Johnston et al (Johnston).
Ainsworth fails to disclose that the key portions are angularly offset. Ainsworth discloses that the key portions are extending in the same angular direction and the apertures are angularly offset.

    PNG
    media_image2.png
    440
    671
    media_image2.png
    Greyscale

Johnston teaches that it is well known in the art to provide a rotatable latch (18) with key portions (62, 68) that are angularly offset. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the key portions described by Ainsworth angularly offset, as taught by Johnston, in order to prevent undesirable movement of the latch.

Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,631,877 to Ainsworth in view of KR 20110006939 (KR 939).
Ainsworth fails to disclose that the latch mechanism is on a post of a gate, so that in a latched position, the latch portion engages a portion of the gate. Ainsworth discloses that the mechanism is on a door or gate (12) and that the latch portion will pass over a surface of a post or jamb (14) to latch it.

    PNG
    media_image3.png
    594
    483
    media_image3.png
    Greyscale

KR 939 teaches that it is well known in the art to provide a latch mechanism (100) on a post (10) that will latch a gate (20).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the latch mechanism described by Ainsworth mounted on a post of a gate, as taught by KR 939, since where is mounted will be a design consideration that has no effect in the latching of the gate. 
Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 21, 2021